Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 4/19/21.  As directed by the amendment: claims 1, 19, 24, and 26 have been amended, claims 13 and 21 have been cancelled, and no claims have been added.  As per the examiner’s amendment below, the application is in condition for allowance of claims 1-12, 14-20, and 22-26.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “compression member that is inflatable” in claim 1, 19, and 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with J. Bennett Mullinax 36,221 on 4/29/21.

The application has been amended as follows: 
26.	(Currently Amended)  A device for the prevention of stroke, comprising:
a processor;
a compression system;
a first compression member that is inflatable such that a first interior wall defines a first void of the first compression member;
a first vascular probe that is carried by the first compression member and is located inside of the first compression member and is imbedded into material of the first compression member that makes up the first interior wall such that air or gas that goes into the first void and inflates the first compression member comes into contact with the first vascular probe and wherein the first vascular probe extends completely through the first interior wall such that a portion of the first vascular probe is uncovered by the first interior wall, wherein the first vascular probe is adapted to sense a parameter of a circulation system of a patient from a closed left carotid artery that is not being externally accessed when the parameter is sensed such that the parameter is a closed parameter, and wherein the sensed closed parameter from the left carotid artery is communicated to the processor, wherein the processor processes the sensed closed parameter from the left carotid artery and based upon this processing communicates with the compression system to instruct the compression system to actuate the first compression member;
a second compression member that is inflatable such that a second interior wall defines a second void of the second compression member; and
a second vascular probe that is carried by the second compression member and is located inside of the second compression member so as to be located on the second interior wall, wherein the second vascular probe is adapted to sense a parameter of the circulation system of the patient from a closed right carotid artery that is not being externally accessed when the parameter is sensed such that the 
wherein the first compression member, the first vascular probe, the second compression member, and the second vascular probe are adapted to be external to the interior of the patient;

wherein the first compression member when actuated creates a force that is adapted to extend in a direction of force to the closed left carotid artery, wherein the first vascular probe is adapted to emit a signal into the closed left carotid artery, wherein the first vascular probe is located on the first compression member such that the direction of the signal is not parallel to the direction of force and is oriented at an angle that is from 15 degrees - 60 degrees to the direction of force;
wherein the first vascular probe is adapted to change position closer and farther relative to the closed left carotid artery and is adapted to change an orientation angle relative to the closed left carotid artery upon an increase in expansion of the first compression member such that the parameter of the circulation system that is adapted to be sensed is sensed both before and after the change in position and the change in orientation angle.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed device for the prevention of stroke, the prior art does not disclose, either alone or suggest in combination, a device including a processor, a compression system, a compression 
The closest prior art references of record are: Zhadkevich (2014/0236221), Kliot et al. (2006/0100530), Stein et al. (2014/0194740), Routh et al. (2008/0312562), Solomon (2013/0150733), DeKorte (2009/0099447), Evans et al. (2016/0317370), and Zanatta (2011/0054322).
While the above mentioned prior art references of record are related to the claimed invention, they do not disclose, either alone or suggest in combination, the limitations discussed above and set forth in independent claims 1, 19, and 26.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.